Memorandum: The evidence clearly establishes that for some time prior to the divorce decree the respondent had neglected and refused to provide for his child during infancy and had abandoned her. The Surrogate found upon ample evidence that such neglect continued until June, 1947. During that month, the respondent paid $7.50 a week for the support of the child for a period of four weeks pursuant to an order of the Monroe County Children’s Court. The compulsory payment of $7.50 for a period of four weeks under order of the Children’s Court did not constitute a resumption of the “ parental relationship and duties ” within the purview of the statute. [Decedent Estate Law, § 87, subd. (e); § 133, subd. 4, par. (e).] He is therefore deprived of a distributive share of the damages in the hands of the administrator. All concur. (The decree settles the accounts of an administratrix.) Present — Taylor, P. J., MeCurn, Love, Kimball and Piper, JJ. [193 Misc. 862.]